Third District Court of Appeal
                                State of Florida

                      Opinion filed September 22, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1555
                        Lower Tribunal No. 18-13799
                           ________________


                          V-ME Media, Inc., et al.,
                               Petitioners,

                                      vs.

                                  Urpi Rios,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Veronica A. Diaz, Judge.

       Sodhi Spoont PLLC, and Eric M. Sodhi and Joshua L. Spoont, for
petitioners.

     RC Law Group, and Ria N. Chattergoon (Hollywood), for respondent.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.
      Dismissed. Piquet v. Clareway Props. Ltd., 314 So. 3d 423, 427 (Fla.

3d DCA 2020) (quoting Damsky v. Univ. of Miami, 152 So. 3d 789, 792 (Fla.

3d DCA 2014)) (internal citations omitted) (“[T]he Florida Supreme Court has

repeatedly emphasized that [a] finding that the petitioning party has suffered

an irreparable harm that cannot be remedied on direct appeal is a condition

precedent to invoking a district court’s certiorari jurisdiction.”); see also Bd.

of Trs. of Internal Improvement Tr. Fund v. Am. Educ. Enters., LLC, 99 So.

3d 450, 456 (Fla. 2012) (internal citations and quotations omitted) (“Certiorari

jurisdiction does not lie to review every erroneous discovery order, and

overbreadth alone is not a basis on which such jurisdiction will be granted.”).




                                       2